t c memo united_states tax_court anne c somervill petitioner v commissioner of internal revenue respondent docket no filed date a kelly williams for petitioner wanda m cohen for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies in federal individual income_tax against petitioner as follows additions to tax and increased interest year deficiency dollar_figure big_number big_number big_number big_number big_number sec_6621 sec_6659 -- -- -- -- -- dollar_figure 1to be determined big_number big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issue for decision is whether petitioner qualifies as an innocent spouse with respect to any portion of the income_tax deficiencies findings_of_fact some of the facts have been stipulated and are so found the stipulation and the attached exhibits are incorporated herein by this reference petitioner resided in harlingen texas at the time the petition was filed petitioner and her then husband robert c somervill filed joint federal_income_tax returns for all of the years in issue respondent issued a notice_of_deficiency on date for the tax years through respondent's notice_of_deficiency disallowed in full the ordinary losses from an investment in oxnard properties a partnership claimed by petitioner and robert somervill on their joint federal_income_tax returns for certain of the years in issue additionally the notice disallowed an investment_tax_credit carryback from to 1petitioner and robert c somervill divorced in but were married throughout the years in issue in the amount of dollar_figure furthermore the notice disallowed the ordinary losses claimed from an investment in progressive properties a partnership in the years and petitioner was raised in a small town of big_number people she completed high school and continued on to junior college for years petitioner then attended northwestern university in evanston illinois and was awarded a bachelor of arts degree in psychology immediately after completing college petitioner worked at northwestern university's medical school answering phones in the registrar's office petitioner met and married robert somervill a medical student at northwestern university in their first child was born months thereafter in their second in their third in and twins in petitioner and her family moved to san benito texas in and remained there for all of the years in issue in petitioner received her real_estate license and began working in a real_estate office as an agent petitioner testified that she was not a successful agent and that her first sale took place in however a joint federal_income_tax return filed for the tax_year reflects a net profit from petitioner's real_estate activity in petitioner became a real_estate broker the requirements for which are more burdensome than those for a real_estate agent petitioner's husband worked as a physician during the years in issue petitioner had very little involvement in her husband's medical practice she testified that her involvement was limited to picking up a bank bag from her husband's office and delivering it to the bank petitioner maintained her own checking account during the years in issue petitioner would pay for food the family's clothing and gas for her car from her checking account she would also pay the family's utility bills out of her checking account when petitioner needed money to deposit in her checking account she would ask pamela mitchell her husband's secretary to write her a check petitioner did not live a lavish lifestyle during the years in issue she and her family lived in an old farmhouse that was simply furnished petitioner maintained a social membership at the harlingen country club but the record is unclear as to what year the membership began petitioner was active in a garden club during the years in issue she even held the position of secretary and president for year petitioner and her husband acquired several properties in san benito during the years in issue during they acquired the east jackson property the sunshine strip property the sunshine property and the south commerce property in petitioner and her husband acquired property on west jackson in they acquired property pincite south carolina and in property pincite north 25th street during the years in issue tim radder a certified_public_accountant c p a prepared petitioner and her husband's returns petitioner's husband's secretary would compile the information needed by the c p a to complete the tax returns petitioner would compile the information relating to the expenses associated with her own real_estate activities and any charitable_contributions that she made petitioner would sign the return when her husband's secretary called to tell her the completed return was available petitioner testified that no one ever explained to her the different deductions or schedules on her tax_return nor did she ask anyone to explain the return or the deductions on it petitioner further testified however that no one prevented her from examining the returns in issue instead she simply chose not to examine them petitioner testified at trial that she had no knowledge of her husband's investments in either the oxnard properties or progressive properties partnerships however sol finkelman or a member of his accounting firm petitioner and robert somervill met for lunch or dinner during which there was some discussion of the oxnard properties and progressive properties petitioner testified that she did not understand what was being discussed as to oxnard properties and progressive properties nonetheless petitioner testified that while she had the opportunity to ask questions during these meetings she did not do so on date a form_906 closing_agreement on final_determination covering specific matters relating to progressive properties was executed pursuant to that agreement petitioner agreed to be bound by the final_decision in finkelman v commis- sioner t c memo affd without published opinion 937_f2d_612 9th cir also on date another form_906 was executed this one relating to oxnard properties pursuant to this form_906 petitioner agreed to be bound by the final_decision in finkelman v commissioner supra amongst other issues finkelman had at issue the deductibility of losses from investment in oxnard properties and progressive properties once again petitioner testified that she signed the form_906 simply because she was instructed by her husband's secretary to do so on date this court filed an opinion holding that the losses generated by certain partnerships including oxnard properties and progressive properties were disallowed id opinion when a husband and wife file a joint federal_income_tax return liability for the tax due is joint_and_several sec_6013 however an innocent spouse can find relief under the provisions of sec_6013 in order to invoke the provisions of sec_6013 the spouse seeking relief must satisfy the following requirements that a joint_return was filed that on the return there is a substantial under- statement of tax that the understatement is attributable to grossly_erroneous_items of the other spouse that the spouse seeking relief did not know and had no reason to know of the substantial understatements of tax and considering all the facts and circumstances it would be inequitable to hold the spouse liable for the deficiencies in income_tax sec_6013 failure to meet any one of the statutory requirements will prevent petitioner from qualifying for relief under sec_6013 992_f2d_1132 11th cir affg 94_tc_126 826_f2d_470 6th cir affg 86_tc_228 petitioner bears the burden of proving that she is entitled to relief as an innocent spouse under sec_6013 rule a the parties agree that petitioner and her then husband filed joint federal_income_tax returns for the years in issue and that there was on each return a substantial_understatement of tax attributable to items of his respondent contends however that petitioner is not entitled to innocent spouse relief for the taxable years in issue because the understatements of tax on the subject returns are not attributable to grossly_erroneous_items petitioner knew or had reason to know of the understatements and it is not inequitable to hold petitioner liable for the deficien- cies in tax for purposes of sec_6013 grossly_erroneous_items are defined as any item_of_gross_income attributable to such spouse which is omitted from gross_income and any claim of a deduc- tion credit or basis by such spouse in an amount for which there is no basis in fact or law sec_6013 and b purcell v commissioner supra pincite ordinarily a deduction has no basis in law or fact if it is 'fraudulent ' 'frivolous ' 'phony ' or 'groundless ' bokum v commissioner supra pincite quoting 872_f2d_1499 n 11th cir affg t c memo see 954_f2d_1495 9th cir revg 94_tc_784 a deduction has no basis in fact when the expense for which it is claimed was never in fact made 86_tc_758 a deduction has no basis in law when the expense even if made does not qualify as deductible expense under well-settled legal principles or when no substantial legal argument can be made in support of its deductibility id the fact that the deduction has been disallowed does not however dictate a finding that the deduction is grossly erroneous ness v commissioner supra pincite the deductions in question arose from petitioner's husband's investment in progressive properties and oxnard properties part- nerships formed and managed by sol finkelman the losses claimed by progressive and oxnard for the years in issue and the dis- tributive shares of those losses claimed by one of the partners were among the deductions whose deductibility was decided in a test case finkelman v commissioner tcmemo_1989_72 the major issue considered in finkelman involved the tax consequences of leveraged real_estate transactions the focus of the court's inquiry was whether the transactions should be disregarded for federal_income_tax purposes because they lacked economic_substance and or were primarily tax motivated the court determined that the transactions were lacking in economic_substance and profit objective and accordingly were not to be respected for tax purposes although the deductions were not allowed the court declined to sustain the sec_6653 negligence additions to tax against the promoter in so holding the court explained that the taxpayer's favorable financing argument was not an untenable theory that it had some support in the case law and that the claimed losses were supported by a credible and unprecedented albeit erroneous theory petitioner claims that the holding in finkelman that the transactions lacked economic_substance and that there was no profit objective mandates the conclusion that the deductions can have no basis in law we cannot agree with petitioner the court in finkelman acknowledged that although the transactions were not reasonable that does not however render petitioner's theory untenable finkelman v commissioner supra despite the court's rejection of the taxpayer's arguments in that case they were not without some support in the case law id moreover the court stated that the claimed losses were supported by a credible and unprecedented albeit erroneous theory our opinion in finkelman makes clear that the deduc- tions while disallowed were not frivolous fraudulent or phony we find that under the circumstances presented herein the deductions are not attributable to grossly_erroneous_items within the meaning of sec_6013 petitioner is therefore not relieved of joint liability with respect to any part of the income_tax deficiencies decision will be entered for respondent
